MacLEAN, J.
(dissenting). Whatever the value of the work or materials put upon his newly bought vehicle, or the amount of purchases by his chauffeur, to bind the defendant therefor it was "necessary to prove his orders or his ratification. Passing that, it was, on the one hand, so natural to discredit the statements of the plaintiff’s witnesses, the pert and ready chauffeur, for whom the plaintiff had gotten this place and all his places, and who left the defendant the night he objected to the bill, and the generalizations of the secretary, treasurer, and salesman, whom the defendant says he never saw, and, on the other hand, so sound to credit the testimony of the defendant that the only representative of the plaintiff with whom he dealt, and of whom he bought two automobiles within a brief time, having given a guaranty, in effect withdrew the bill presented and bade him not to bother about it, assuring him that the company would take care of it, that the credence of the learned trial justice may be accepted here, and his judgment affirmed.